165 F.3d 31
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Kimberly B. ELLERTH Plaintiff-Appellant,v.BURLINGTON INDUSTRIES, INCORPORATED, Defendant-Appellee,
No. 96-1361.
United States Court of Appeals, Seventh Circuit.
Sept. 4, 1998.

On Remand from the Supreme Court of the United States.  No. 97-569.  June 26, 1998.
Before* Hon.  RICHARD A. POSNER, Chief Circuit Judge, Hon.  WALTER J. CUMMINGS, Hon.  WILLIAM J. BAUER, Hon.  JOHN L. COFFEY, Hon.  JOEL M. FLAUM, Hon.  FRANK H. EASTERBROOK, Hon.  DANIEL A. MANION, Hon.  MICHAEL S. KANNE, Hon.  ILANA DIAMOND ROVNER, Hon.  DIANE P. WOOD, Hon.  TERENCE T. EVANS, Circuit Judges.


1
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES


2
Pursuant to the mandate of the Supreme Court of the United States in Burlington Industries, Inc. v. Ellerth, 524 U.S. 742, 118 S.Ct. 2257, 141 L.Ed.2d 633 (1998), this case is remanded to the district court for further proceedings consistent with the Supreme Court's opinion.


3
SO ORDERED.



*
 Circuit Judge Kenneth F. Ripple did not participate in the consideration or decision of this case